—In an action to recover damages for medical malpractice, the plaintiff appeals from a judgment of the *574Supreme Court, Westchester County (Fredman, J.), entered December 29, 1997, which, upon a jury verdict, is in favor of the defendant Lawrence Schulman and against her dismissing the complaint insofar as asserted against the defendant Lawrence Schulman.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs contentions, the jury verdict was not against the weight of the evidence but was based upon a fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129).
The plaintiffs remaining contentions are without merit. Copertino, J. P., Joy, Krausman and Goldstein, JJ., concur.